DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claim is rejected because the term “high” is a relative term that does not have a comparative value.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation particulate additive is present in the organic carrier fuel in the range of 0.1 to 2 wt%, and the claim also recites more preferably in the range of 0.5 to 1 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shenderova (US 10,793,795) (cited on the PTO-892) .
 	Shenderova teaches a fuel additive composition comprising a base fuel and nanocarbon particles suspended in the fuel (see abstract).  The nanocarbon may be nanodiamond (see col. 2, lines 48-52).  The fully formulated fuel may be a fuel used in combustion engines and includes alcohols, biodiesel, etc. and mixtures thereof (see col. 3, lines 10-12, 25-42; col. 7, lines 17-40).
 	The nanodiamond particles reduce wear and friction (lubricative properties) (see col. 4, lines 16-22).  The nanodiamond additives can be used in combination with other additives such as nanographite (see col. 6, lines 12-21).  The concentration of the fuel additive can vary from between 10-4 wt% and 10 wt% in a concentrate (see col. 7, lines 61-63) and in the fully formulated fuel is present at a concentration of about 0.1-1 wt% (see col. 8, lines 42-53).  The sizes of the nanodiamond can vary from between about 1 nm and 1000 nm (see col. 8, lines 11-14).  The fuel additive is blended with the fuel (see col. 10, lines 38-67).
 	Examples 9 and 12 are just two examples of the preparation of the nanodiamond base fuel additive and fuel top-treated with the additive (see col. 16, lines 15-40).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shenderova (US 10,793,795).
 	Shenderova has been discussed above.  Shenderova does not exemplify a fuel composition containing alcohol, biodiesel or a graphitic carbon.  However, no unobviousness is seen in this difference because Shenderova teaches that all of the components may be included in the fuel composition.
 	Shenderova does not specifically teach injecting the additive into the vessel containing the organic carrier fuel.  However, no unobviousness is seen in this difference because injection of the additive does not produce any unexpected results especially in view of Shenderova teaching that the additive of his invention is dispersed in the fuel.  
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016101114 with citations taken from the US equivalent 20180002621.
 	WO teaches a liquid biofuel comprising carbonaceous material having particles having a D50 ranging from 0.1 micron to 200 microns suspended in a liquid biodiesel 
 	The carbonaceous material includes graphite, char or torrefied biomass (see para 0069, 0084 and 0085).  WO meets the limitations of the claims other than the differences set forth below.
 	WO does not specifically teach that the particulates of its invention are lubricants.  However, no unobviousness is seen in this difference because WO teaches graphite and char as two of the materials suitable for use in its invention and it would be reasonable to expect that these materials would have lubricity properties.
 	WO does not specifically teach that the fuel contains alcohol.  However, it would have been obvious to one of ordinary skill in the art to include alcohol in the fuel composition because WO teaches the ethanol is a well know fuel that is produced from biomass and the skilled artisan would recognize that it may be admixed with biodiesel (see para 0002).
 	WO does not teach the specific particles sizes as set forth in claims 8 and 9.  However, no unobviousness is seen in this difference because the particles sizes taught in WO are preferred particle sizes and the skilled artisan recognizes that the particle size may be optimized to obtain the best results.
  	WO does not specifically teach injecting the additive into the vessel containing the organic carrier fuel.  However, no unobviousness is seen in this difference because .  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baird (US 20130152453).
 	Baird teaches a method of processing pyrolysis fuel converts biomass to pyrolysis fuel including pyrolysis oil and char particles.  Also, the method includes 
resizing a portion of the char particles so that substantially all resized char 
particles have a largest dimension no greater than about 5 microns (see abstract; para 0009; claim 20).  
 	Char refers to the carbonaceous solid matter formed during rapid thermal pyrolysis of biomass, and typically includes all compounds in the biomass feedstock that do not vaporize in the pyrolysis reactor (see para 0015).  
 	In an embodiment, the char particles are resized to have a largest diameter of less than about 20 microns, for example less than about 10 microns, such as less than about 5 microns, or less than about 3 microns.  Typically, the resulting pyrolysis fuel product has a total solids content of less than about 4 wt % (see para 0020).
 	FIG. 2 shows a fuel processing unit 40.  As shown, the fuel processing unit 40 in FIG. 2 includes a separator 42, such as a filter or a centrifugal separator.  The separator 42 receives the pyrolysis fuel stream 34 from the separator unit 30 and separates the char particles 44 from the pyrolysis oil 46.  The char particles 44 are fed to a resizing unit 50, such as the ball mill grinder discussed above.  In order to facilitate flow of the char particles 44 through the resizing unit 50, the particles 44 may be slurried with a stream 52 including ethanol, pyrolysis oil, or another liquid fuel compatible with pyrolysis 
  	Baird does not specifically teach that the particulates of its invention are lubricants.  However, no unobviousness is seen in this difference because Baird teaches char as the material suitable for use in its invention and given that the present invention list char as a lubricity agent, it would be reasonable to expect that this char material of Baird would have lubricity properties.	
 	Baird does not teach the specific particles sizes as set forth in claims 8 and 9.  However, no unobviousness is seen in this difference because the language of no greater than 5 microns taught in Baird appear to overlap the range of the present invention. Furthermore, the skilled artisan recognizes that the particle size may be optimized to obtain the best results.
  	Baird does not specifically teach injecting the additive into the vessel containing the organic carrier fuel.  However, no unobviousness is seen in this difference because injection of the additive does not produce any unexpected results especially in view of Baird teaching that the char additive of its invention is dispersed in the fuel.  



The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16961056/20210227